541 So.2d 777 (1989)
Mario Molina MOZQUEDA, Appellant,
v.
The STATE of Florida, Appellee.
No. 88-2159.
District Court of Appeal of Florida, Third District.
April 18, 1989.
Bennett H. Brummer, Public Defender and Samek & Besser, Sp. Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Julie S. Thornton, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and HUBBART and BASKIN, JJ.
PER CURIAM.
Rejecting the defendant's points on appeal from his criminal convictions, we conclude that the trial judge properly admitted evidence, in support of the defendant's claim of self-defense, of the victim's reputation for violence, Quintana v. State, 452 So.2d 98 (Fla. 1st DCA 1984); § 90.405(1), Fla. Stat. (1987), and of particular acts of violence which were known to the defendant, Sanchez v. State, 445 So.2d 1 (Fla. 3d DCA 1984); Smith v. State, 410 So.2d 579 (Fla. 4th DCA 1982), review denied, 419 So.2d 1200 (Fla. 1982), and properly excluded evidence which did not meet these qualifications. Sanchez, 445 So.2d at 1; Smith, 410 So.2d at 579.
We do find error in the duplicitous convictions for attempted first degree murder and possession of a firearm in the commission of that same crime. Tundidor v. State, 541 So.2d 165 (Fla. 3d DCA 1989); Smith v. State, 539 So.2d 601 (Fla. 3d DCA 1989). The latter conviction is vacated.
Affirmed as modified.